Exhibit 10.10

LOGO [g138159g86y91.jpg]

RESELLER AGREEMENT

This Reseller Agreement (the “Agreement”) is entered into as of January 30, 2009
(the “Effective Date”) by and between salesforce.org, a California nonprofit
public benefit corporation with its principal place of business at The Landmark
@ One Market, Suite 300, San Francisco, California 94105 (“Reseller”), and
salesforce.com, inc., a company incorporated in Delaware with its principal
place of business at the Landmark @ One Market, Suite 300, San Francisco,
California 94105 (“SFDC”) .

 

1.

Definitions

 

 

(a)

“AppExchange” means the online directory of on-demand applications that
integrate with the Service, located at http://www.salesforce.com/appexchange/ or
at any successor websites.

 

 

(b)

“Basic Support” means the customer support service to be offered by SFDC as part
of the Service to Customers to facilitate a Customer’s use of the Service, as
set forth in Section 8.

 

 

(c)

“Customer” means

 

 

(i)

any organization that has received a determination letter from the U.S. Internal
Revenue Service verifying that it qualifies for 501(c)(3) status;

 

 

(ii)

any charitable organization located outside the United States that has received
a determination in its home jurisdiction substantially equivalent to that
described in subpart (i) above;

 

 

(iii)

any for-profit corporation that meets comprehensive and transparent social
and/or environmental standards as agreed in writing by Reseller and SFDC from
time to time, including, for example, “B Corporations” and microfinance
institutions;

 

 

(iv)

non-profit or public institutions whose primary purpose is educational,
including, for example, colleges and universities; and

 

 

(v)

any division or business unit of a for-profit corporation, which division or
business unit would qualify under subpart (iii) above or the primary mission of
which is charitable or philanthropic.

Customers do not include accounts that Reseller determines that it cannot
accommodate due to the size and complexity of the potential business
relationship.

 

 

(d)

“Order Form” means the ordering documents representing the initial purchase of
the Service as well as any subsequent purchases agreed to between SFDC and
Reseller in writing from time to time, in the form of Exhibit C hereto, that are
executed hereunder and deemed incorporated herein from time to time and that
specify, among other things, the number of subscriptions ordered, the
subscription term and the applicable fees.

 

 

(e)

“Service” means the editions specified in Exhibit A hereto of the online,
Web-based application provided by SFDC via http://www.salesforce.com and/or
other designated websites, including associated offline components but excluding
AppExchange



--------------------------------------------------------------------------------

applications, as described by the User Guide. The parties may agree to amend
Exhibit A from time to time in accordance with Section 17(h).

 

 

(f)

“Support” means the customer support service packages offered by SFDC from time
to time to facilitate a Customer’s use of the Service, and described at
http://www.salesforce.com or other designated websites as provided by SFDC.

 

 

(g)

“Territory” means North America, Latin America and the Caribbean.

 

 

(h)

“User Guide” means the online user guide for the Service, accessible via
http://www.salesforce.com, as updated from time to time.

 

 

(i)

“Users” means a Customer’s employees, representatives, consultants, contractors
or agents who are authorized to use the Service and have been supplied user
identifications and passwords by Customer (or by SFDC or Reseller at Customer’s
request).

 

2.

Resale Rights and Obligations.

 

 

(a)

Authorization to Resell. SFDC hereby grants to Reseller the nonexclusive,
nontransferable, nonsublicensable right to resell the Service to Customers in
the Territory.

 

 

(b)

No Sub-Distributors. Reseller shall not authorize any other company or entity to
resell the Service (for example, as a sub-distributor) without SFDC’s prior
written consent.

 

 

(c)

Customer Agreements. Reseller must ensure that each Customer has entered into a
written agreement with Reseller containing the end user subscription terms set
forth in Exhibit B, before an order for that Customer is submitted to SFDC.

 

 

(d)

One Edition per Customer Contract. Reseller shall not permit any Customer to
subscribe to more than one edition of the Service (for example, Professional
Edition, Team Edition or Enterprise Edition) under a single contract or in a
single “org.”

 

 

(e)

Internal Use Subscription. During the term of this Agreement, Reseller shall
purchase and maintain subscriptions for the Enterprise Edition of the Service
for Reseller’s own internal use in a quantity at least equal to the total number
of Reseller’s SFDC-dedicated employees targeted for that year. Pricing for such
internal use licenses shall be mutually agreed upon in writing in an applicable
Order Form. This Agreement does not otherwise grant Reseller any internal use
subscription for the Service or Support.

 

3.

Marketing Rights and Obligations.

 

 

(a)

Authorization to Demonstrate and Market. SFDC hereby grants to Reseller the
nonexclusive, nontransferable, nonsublicensable right to demonstrate and market
the Service and Basic Support to Customers in the Territory during the term of
this Agreement.

 

 

(b)

Press Releases. Each party may issue a press release announcing the relationship
contemplated under this Agreement, provided each such press release shall be
subject to the other party’s prior written approval, not to be unreasonably
withheld or delayed.

 

 

(c)

Promotion of Service. Reseller shall propose a SFDC-based solution to all of its
Customers that lack an existing CRM solution.

 

2



--------------------------------------------------------------------------------

 

(d)

Compliance with Laws and Ethical and Brand Representation Standards. Reseller
shall comply with all applicable laws and regulations in its marketing
activities hereunder and shall not engage in any deceptive, misleading, illegal
or unethical marketing activities that may be detrimental to SFDC or the
Service. Additionally, Reseller shall present SFDC and the Service to Customers
and the public and perform its obligations hereunder in a manner that in SFDC’s
judgment reflects well upon SFDC and its brands. Reseller shall comply in all
respects with the U.S. Foreign Corrupt Practices Act (the “Act”) in its
activities under this Agreement and shall promptly inform SFDC in writing upon
becoming aware of any violations of the Act in connection with this Agreement.
Without limiting the foregoing, Reseller warrants that it has not offered or
paid, and will not offer or pay, any money or anything else of value, to any
person for the purpose of securing any improper advantage in violation of the
Act or other applicable law.

 

 

(e)

Representations to Customers. Reseller shall not make any representations,
warranties or guarantees to Customer concerning the Service or Support that are
inconsistent with or in addition to those made in this Agreement, in the User
Guide, or in SFDC’s published marketing materials.

 

 

(f)

Trademark Usage Guidelines. Reseller shall comply at all times with SFDC’s
Trademark usage guidelines as published by SFDC from time to time.

 

 

(g)

Branding Elements; Co-Branding. Reseller shall not alter any SFDC branding
elements in the Service or any marketing materials. Reseller shall not co-brand
the Service or Support without SFDC’s prior written consent, provided, however,
Reseller may co-brand Reseller-developed customizations to the Service. All such
Reseller-developed customizations shall be subject to SFDC’s approval before
they are made available to customers or prospects. Reseller shall not distribute
any marketing or other materials containing SFDC branding elements, other than
materials produced by SFDC, without SFDC’s prior written approval of such
materials.

 

4.

Activation of the Service. Upon receipt of an order for the Service and/or
Support from a Customer, Reseller shall submit to SFDC (i) a completed Order
Form, in the form attached as Exhibit C or in another form as agreed by SFDC and
Reseller, signed by Reseller, (ii) a Reseller purchase order, and (iii) a copy
of the related ordering document, signed by the Customer. SFDC will use
commercially reasonable efforts to activate all SFDC approved orders received by
5:00 p.m. San Francisco time on an SFDC business day, by 5:00 p.m. San Francisco
time on the second SFDC business day thereafter.

 

5.

User Subscription Duration and Renewal. User subscriptions sold by Reseller
under new contracts with Customers must be for a minimum of one year. Add-on
User subscriptions sold by Reseller under an existing contract with a Customer
shall co-terminate with the existing User subscriptions under that contract. All
Customer contracts shall provide for continuing automatic renewal of User
subscriptions for a period of at least one year, except as otherwise approved in
writing by SFDC in each instance. Reseller will clearly indicate on each Order
Form submitted to SFDC pursuant to Section 4 above, via check box or other
explicit manner, whether the order is subject to automatic renewal. SFDC will
use commercially reasonable efforts to send notices of pending contract
expirations to Reseller no less than 60 days in advance of the respective
contract expiration dates. If a Customer wishes to cancel automatic renewal of a
User subscription, Reseller shall notify so SFDC no later than 30 days before
the end date of the User subscription.

 

6.

Fees.

 

 

(a)

No SFDC Fees to Reseller. SFDC shall not charge any fees to Reseller for
subscriptions ordered and Service provided pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

 

(b)

Reseller’s Fees to Customer. Reseller is free to charge Customer whatever fees
it deems appropriate for the Service. Reseller’s subscription fees for the
Service shall include Basic Support. Reseller shall not unbundle Basic Support
from the Service or otherwise charge Customers for Basic Support.

 

 

(c)

Suggested List Price. SFDC may, in its discretion, publish a “Suggested List
Price”, or similar price description, which lists the prices that it suggests
are appropriate for sale of the Service and/or Support to end users. Reseller is
under no obligation to charge the Suggested List Prices to a Customer.

 

 

(d)

Taxes. Reseller is responsible for paying all direct or indirect local, state,
federal or foreign taxes, levies, duties or similar governmental assessments of
any nature, including value-added, or use taxes associated with its orders or
sales pursuant to this Agreement, excluding taxes based on SFDC’s net income or
property

 

7.

Invoicing and Payment.

 

 

(a)

Reseller Responsible for Invoicing Customer. Reseller is solely responsible for
collecting all fees due from Customers for the Service, and for Support as
applicable, and shall invoice Customer directly for such fees.

 

 

(b)

Suspension of Service/Assumption of Customer Account. If a Customer’s account is
30 days or more overdue or if a Customer breaches the End User Subscription
Terms in Exhibit B, in addition to any of its other rights or remedies, SFDC may
suspend the Service and Support or Reseller may request that SFDC suspend the
Service and Support provided to the applicable Customer, without liability
assumed by SFDC, until such amounts are paid in full or the Customer has resumed
full compliance with the End User Subscription Terms.

 

8.

Support. If Reseller is contacted by a User seeking support assistance for the
Service, Reseller shall immediately refer such User to SFDC at
support@salesforce.com. Reseller acknowledges that its immediate referral of
Customer support cases to SFDC is critical to SFDC’s ability to timely provide
Support to Users.

 

 

(a)

Basic Support. SFDC shall provide all Basic Support to Customers and their Users
as set forth at
http://www.salesforce.com/services-training/customer-support/basic/.

 

 

(b)

Upgraded Support Packages. Reseller may refer Customers to SFDC for SFDC’s
upgraded (i.e., other than Basic Support) Support offerings. Reseller shall not
offer any such upgraded SFDC Support packages to Customers without SFDC’s prior
written consent.

 

9.

Professional Services.

 

 

(a)

General. Reseller may provide implementation, customization, consulting or other
professional services relating to the Service, subject to the following.
Alternatively, Reseller and its Customers may contract with SFDC for provision
of professional services.

 

 

(b)

Quality. If Reseller provides implementation, customization, consulting or other
professional services relating to the Service, Reseller shall provide such
services in a timely and professional manner and in accordance with the highest
professional standards. Reseller agrees that only Reseller’s consultants who are
SFDC Authorized (as defined below) will deliver Reseller professional services
relating to the Service.

 

4



--------------------------------------------------------------------------------

Reseller will ensure that such consultants have the experience, skills and
knowledge necessary to successfully perform the work.

 

 

(c)

SFDC Authorization. “SFDC Authorized” is a designation granted to individual
Reseller consultants who have successfully completed an SFDC consultant training
workshop and passed related tests and who meet certification maintenance
requirements. The SFDC certification process currently includes: (i) completion
of training workshop prerequisites, such as participation in SFDC’s online user
and administrator training classes; (ii) attendance at and completion of an SFDC
consultant training workshop (lasting typically 5 days); and (iii) successful
completion of a certification test and case study. Certification maintenance
requirements include ongoing adherence to the consulting delivery
quality standards set by SFDC for engagements and successful completion of
certification maintenance classes and tests. SFDC may, from time to time, modify
or add certification prerequisites or requirements in its sole discretion. Any
certifications granted to individual Reseller consultants are valid only during
the term of this Agreement.

 

10.

Records

 

 

(a)

Recordkeeping. Reseller shall maintain adequate books and records in connection
with its activities hereunder. Such records shall include invoicing, payment and
other financial records associated with each transaction. In addition, Customer
shall maintain records supporting Customer’s qualifications as a Customer. SFDC
may audit the relevant books and records of Reseller to ensure compliance with
the terms of this Agreement upon reasonable notice to Reseller. Any such audit
shall be conducted during regular business hours at Reseller’s offices and shall
not unreasonably interfere with Reseller’s business activities. Audits shall be
performed no more than twice during any twelve (12) month period.

 

 

(b)

Notice of Any Claim. Reseller will notify SFDC promptly in writing of any claim
or proceeding involving the Service or Support that is brought to Reseller’s
attention.

 

11.

Term and Termination

 

 

(a)

Term. This Agreement shall begin on the Effective Date and continue for five
years, after which point it shall renew automatically for additional one year
terms, unless either Party gives notice within thirty (30) days of the renewal
date of an intention not to renew.

 

 

(b)

Termination without Cause. Either party may terminate this Agreement without
cause at any time, effective upon six months’ written notice to the other party.

 

 

(c)

Termination for Cause. Either party may terminate this Agreement and/or any
Order Form hereunder (i) upon 30 days written notice of a material breach by the
other party, unless the other party has cured such breach within the 30-day
period, or (ii) immediately upon written notice to the other if the other party
(or, in the case of an Order Form, if the Customer) ceases to conduct its
business in the ordinary course or becomes the subject of a bankruptcy,
insolvency or similar proceeding that is not dismissed within 30 days of filing.

 

 

(d)

Effects of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the parties of any rights or obligations accruing
prior to such expiration or termination. Upon any expiration or termination
(i) all of Reseller’s rights to resell and market the Service shall cease;
(ii) Reseller shall immediately cease all representations that it is an SFDC
Reseller, and (iii) each party shall return to the other all Confidential
Information of the other party in its possession or control. Following any
termination or

 

5



--------------------------------------------------------------------------------

expiration, each Order Form (including all User subscriptions, SFDC obligations
to provide the Service and/or Support, and any Reseller obligations thereunder)
outstanding at the time of such termination or expiration shall remain in effect
for the duration of its term and shall continue to be governed by this Agreement
as if it had not been terminated (“Legacy Orders”), except to the extent of any
material breach by the applicable Customer of its payment obligations for the
Service or the End User Subscription Terms in Exhibit B, at SFDC’s sole option
it may immediately terminate such Customer or Legacy Order. Additionally, SFDC
shall have the option of assuming the Customer relationship and at its option
renewing any expiring Legacy Orders directly with a Customer without payment to
Reseller.

 

 

(e)

Survival. The obligations of the parties set forth in Sections 1, 10, 11 and 13
- 17 shall survive any expiration or termination of this Agreement.

 

12.

Warranties

 

 

(a)

SFDC. SFDC warrants solely for the benefit of Reseller that the Service will
materially conform to the User Guide. This warranty does not apply to any damage
resulting from unauthorized use or negligence on the part of Reseller. THIS
SECTION SETS FORTH SFDC’S SOLE OBLIGATION, AND RESELLER’S SOLE AND EXCLUSIVE
REMEDY, FOR A BREACH OF THE WARRANTY IN THIS SECTION.

 

 

(b)

No Other Warranties. EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE SERVICE IS
PROVIDED ON AN “AS IS” BASIS WITHOUT WARRANTY OF ANY KIND. SFDC EXPRESSLY
DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, REGARDING THE SERVICE, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT,
AND IMPLIED WARRANTIES ARISING FROM A COURSE OF DEALING OR COURSE OF
PERFORMANCE. SFDC DOES NOT WARRANT THAT THE SERVICE WILL OPERATE UNINTERRUPTED
OR BE ERROR-FREE, OR THAT ALL DEFECTS WILL BE CORRECTED.

 

13.

Indemnification

 

 

(a)

Indemnification by SFDC. SFDC shall, at its own expense, defend Reseller and its
affiliates, directors, officers and employees (“Reseller Indemnified Parties”)
against any claim, demand, suit or action (a “Claim”), and shall indemnify and
hold harmless the Reseller Indemnified Parties from and against any damages,
costs (including but not limited to reasonable attorney fees and costs) or
amounts agreed to in a monetary settlement, arising out of or in connection with
such Claim, to the extent the Claim is made or brought by or on behalf of a
third party alleging that the Service infringes any copyright or patent, or
misappropriates any trade secret, of such third party. SFDC has no obligation
under this section or otherwise to the extent any claims are based on (i) any
use of the Service not contemplated hereunder or in the User Guide, (ii) any use
of the Service in combination with other products not contemplated hereunder or
in the User Guide, if the infringement is caused by such combination, (iii) use
or modification of the Service by any person other than as permitted hereunder,
or (iv) any marketing claims or other actions by Reseller not in compliance with
the terms of this Agreement.

THIS SUBSECTION (A) STATES SFDC’S ENTIRE LIABILITY AND RESELLER’S SOLE AND
EXCLUSIVE REMEDY FOR INFRINGEMENT CLAIMS AND ACTIONS.

 

6



--------------------------------------------------------------------------------

 

(b)

Indemnification by Reseller. Reseller agrees to enforce the terms of its resale
agreements with Customer as required by this Agreement and to notify SFDC of any
known breach of such terms. Reseller shall, at its own expense, defend SFDC and
its affiliates, directors, officers and employees (“SFDC Indemnified Parties”)
against any Claim, and shall indemnify and hold harmless the SFDC Indemnified
Parties from and against any damages, costs (including but not limited to
reasonable attorney fees and costs) or amounts agreed to in a monetary
settlement, arising out of or in connection with such Claim, to the extent the
Claim is made or brought by or on behalf of (i) a Customer in connection with
services resold by Reseller hereunder, or (ii) a third party other than a
Customer and is based upon the negligence or willful misconduct of Reseller or
any breach by Reseller of this Agreement.

 

 

(c)

Mutual Obligations for Indemnification. Each party’s obligations in this section
are conditioned on the other party providing the following: (i) prompt notice of
any claim for which indemnification is sought, (ii) sole control of the defense
and settlement of such claims, and (iii) reasonable assistance and cooperation
at the expense of the indemnifying party; provided, however, that the
indemnifying party may not enter into any settlement imposing any liability or
obligation on the indemnified party without the indemnified party’s consent.

 

 

(d)

Equitable Relief. Reseller acknowledges that any breach of its obligations with
respect to the proprietary rights of SFDC may cause SFDC irreparable injury for
which there are no adequate remedies at law, in which case SFDC shall be
entitled to equitable relief in addition to all other remedies available to it.

 

14.

Limitation of Liability

 

 

(a)

Consequential and Incidental Damages. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY HEREUNDER FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE
OR EXEMPLARY DAMAGES OF ANY KIND, INCLUDING ANY DAMAGES FOR LOSS OF USE, LOSS OF
BUSINESS, OR LOSS OF PROFITS OR REVENUE, UNDER ANY THEORY OF LAW AND WHETHER OR
NOT THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OR SUCH DAMAGE.

 

 

(b)

Overall Limitation. EXCEPT FOR BREACHES OF INTELLECTUAL PROPERTY RIGHTS AND
INDEMNIFICATION OBLIGATIONS, NEITHER PARTY’S TOTAL LIABILITY TO THE OTHER PARTY
HEREUNDER SHALL EXCEED A SUM OF ONE MILLION DOLLARS ($1,000,000).

 

15.

Confidentiality

 

 

(a)

Confidential Information. “Confidential Information” means any confidential or
proprietary information of a party hereto (the “Disclosing Party”) that is
disclosed to the other party hereto (the “Receiving Party”), whether orally or
in writing or through any media, including financial, business and technical
information, ideas, trade secrets, procedures, methods, systems and concepts;
provided, however, that Confidential Information shall not include information
that Receiving Party can show was: (i) in the public domain or otherwise
publicly available when disclosed to Receiving Party; (ii) communicated to
Receiving Party by a third party without any obligation of confidentiality and
without any breach of confidentiality by such third party; (iii) in Receiving
Party’s possession free of any obligation of confidentiality when disclosed to
Receiving Party; or (iv) independently developed by Receiving Party without use
of the Confidential Information and without breach of any obligation of
confidentiality.

 

7



--------------------------------------------------------------------------------

 

(b)

Obligation of Confidentiality. Receiving Party acknowledges that Confidential
Information may contain valuable trade secrets and other proprietary information
of Disclosing Party and remains the sole and exclusive property of Disclosing
Party. Receiving Party shall (i) use Confidential Information only for the
purpose for which it is provided, (ii) restrict disclosure of Confidential
Information to its employees who have a need to know, (iii) not disclose
Confidential Information to any third party without Disclosing Party’s consent,
and (iv) protect Confidential Information in the same way it protects its own
Confidential Information of a similar nature, but in no event exercising less
than reasonable care.

 

 

(c)

Compelled Disclosure. Notwithstanding the foregoing, Receiving Party shall not
be in violation of this section if it discloses Confidential Information in
response to a valid order by a court or other governmental entity, provided that
Receiving Party provides Disclosing Party as prompt notice as practicable of
such impending disclosure and reasonable assistance (at Disclosing Party’s
expense) to permit Disclosing Party to contest the order or seek confidential
treatment.

 

16.

Intellectual Property

 

 

(a)

Ownership. SFDC retains all right, title and interest in and to the Service, any
modifications thereto and all material provided by SFDC to Reseller, Customer
and Users. SFDC reserves all rights not expressly granted to Reseller by this
Agreement.

 

 

(b)

Trademark Cross-License

 

 

(i)

License Grant. Either party may use the name, logo, trademarks and service marks
(“Trademarks”) of the other party subject to the other party’s usage policies or
prior approval, solely for purposes related to the performance of this
Agreement. Notwithstanding the foregoing, each party reserves the right to
require prior written approval for each advertisement, brochure, piece of
marketing collateral, or other item contains any Trademark of the other party.

 

 

(ii)

Restrictions. In no event shall either party use a Trademark of the other party
with any disparaging, unlawful or derogatory material. Neither party shall use
any Trademark in a manner that may diminish or otherwise damage the other
party’s goodwill in that Trademark. Each party shall promptly terminate any
Trademark use upon notice by the other party, or upon termination or expiration
of this Agreement. Nothing contained in this Agreement shall be deemed to grant
any party any right, goodwill, title or interest in the Trademarks of the other
party. Neither party shall register any Trademark (or any trademarks confusingly
similar to any Trademark) of the other party and shall not challenge, directly
or indirectly, the same.

 

 

(iii)

Assistance. Each party shall, upon reasonable request by the other party,
provide any necessary assistance to perfect or enforce intellectual property
protection for the Trademarks of the other party. Any expenses associated with
such a request shall be paid by the party requesting assistance.

 

 

(c)

Suggestions. Reseller agrees that SFDC shall have a royalty-free, worldwide,
perpetual license to use or incorporate into the Service any suggestions, ideas,
enhancement requests, feedback, recommendations or other information provided by
Reseller relating to the Service.

 

8



--------------------------------------------------------------------------------

17.

General

 

 

(a)

Assignment. Neither party may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement, whether by operation of law or
otherwise, to any third party without the other party’s prior written consent.
This Agreement will bind and inure to the benefit of the parties’ successors and
permitted assignees.

 

 

(b)

Force Majeure. If the performance of this Agreement or any obligation (other
than payment obligations), is prevented or restricted by any condition beyond
the reasonable control of the affected party, the party so affected, upon giving
prompt notice to the other party, will be excused from such performance to the
extent of such condition.

 

 

(c)

Governing Law; Venue. This Agreement shall be governed exclusively by the
internal laws of the State of California, without regard to its conflicts of
laws rules. The state and federal courts located in San Francisco County,
California shall have exclusive jurisdiction to adjudicate any dispute arising
out of or relating to this Agreement. Each party hereby consents to the
exclusive jurisdiction of such courts. Each party also hereby waives any right
to jury trial in connection with any action or litigation in any way arising out
of or related to this Agreement.

 

 

(d)

Independent Contractors. The parties are independent contractors, and no agency,
partnership, joint venture or employee-employer relationship is created by this
Agreement.

 

 

(e)

Notices. All required or permitted notices and consents must be in writing and
sent to the addressee at the address set forth above, or such address as the
parties may specify in writing from time to time, and must be delivered by
personal delivery, facsimile or recognized overnight courier. Notices shall be
deemed given upon delivery.

 

 

(f)

Severability. If any provision of this Agreement is adjudged invalid or
unenforceable, the remaining provisions will continue in full force and effect,
and the parties agree to replace the affected provision with a valid provision
that most closely approximates its intent and economic effect.

 

 

(g)

No Waiver. No failure or delay by either party in exercising any right under
this Agreement shall constitute a waiver of that right. Other than as expressly
stated herein, the remedies provided herein are in addition to, and not
exclusive of, any other remedies of a party at law or in equity.

 

 

(h)

Amendment. This Agreement may not be modified or amended except in a writing
signed by both parties.

 

 

(i)

Complete Agreement. This Agreement reflects the complete and final agreement
between the parties, and supersedes, integrates and replaces all prior and
contemporaneous communications, negotiations and understandings, with respect to
the subject matter hereof.

 

 

(j)

Conflicts. In the event of any conflict between the terms of this Agreement and
the attached Exhibits, the terms of the Exhibits shall control.

 

9



--------------------------------------------------------------------------------

 

(k)

Counterparts. This Agreement may be signed in counterparts, which together shall
constitute one agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

SALESFORCE.ORG

     

SALESFORCE.COM, INC

Signature:

  

  /s/ Suzanne Dibianca

     

Signature:

  

  /s/ David Schellhase

Print Name:

  

Suzanne Dibianca

     

Print Name:

  

David Schellhase

Title:

  

President

     

Title:

  

SVP & General Counsel

Date:

  

January 30, 2009

     

Date:

  

January 30, 2009

 

10